DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-5, 7, 9, 12-14 and 16-17 have been examined in this application. Claims 1, 9 and 16 are amended. Claims 6, 8, 10-11 and 15 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 9/13/2021.   

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” filed on 9/13/2021, with respect to the “Claim Rejections – 35 USC 112(a)” section on pages 11-12, the Applicant argues that the amended 
In response to the “Claim Rejections – 35 USC 112(b)” section on pages 12-14, the Applicant argues that the amended claim language overcomes the 112(b) rejections. The Applicant has removed the wording “unknown length” and replaced it with the wording “unbounded length”. The Applicant argues that the use of the term “unbounded length” is clear in light of the specification paragraphs [0037]. This argument is persuasive. Therefore, the original rejection to claims 1, 9 and 16 for use of the term “unknown length” is removed. However, the amended claim language has added additional 112(b) rejections. Please see 112(b) section of the office action below. 
In response to the “Claim Rejections – 35 USC 101 section” on pages 14-19, the Applicant argues that the rejection under 101 is inappropriate. In particular, the Applicant argues on pages 14-16 that the claimed combination of learning and processing steps demonstrating how sparse probe vehicle data can be collected and processed in a manner that allows travel time prediction based on real-time data collection is practically integrated into the specific technical field of real-time route prediction on arterial roads.  Furthermore, the Applicant argues on pages 17-19 that the particular combination of learning and processing steps in the claims amount to significantly more than the judicial exception by solving the real-world problem of travel time prediction when only probe vehicle data is available and the congestion state changes over the course of the trajectory. These arguments are persuasive. Therefore, the 101 rejections have been withdrawn. 
In response to the “Claim Rejections – 35 U.S.C. 103” section on pages 10-13, the Applicant argues that the prior art of record does not disclose the amended claim language of “… collecting real time information of trajectories of the one or more probe vehicles using the GPS technology and a data generator is fed with a road network containing links along with corresponding lengths and a neighborhood structure and fed with the transition probability structure governing congestion state transitions of individual links from time 't' to time 't+1'; and predicting the travel time of the vehicle on the trajectory consisting of the one or more links of the unbounded length within the network of the arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data-driven probabilistic model and a particle filtering technique, wherein the one or more learnt parameters of the transition CPD and an observation CPD are used for predicting travel time of the vehicle on a route of the unbounded length using a temporal structure of the DBN in which the vehicle traverses a query trajectory starting from tA, discretized real time into time bins of uniform size A, wherein the prediction of travel time comprises of: query trajectory of the vehicle starting from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time, wherein the A-units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another, wherein an end point of the query trajectory coincides with an end of the link 'i' and for a sub-path 'L' of length '1', a travel time distribution along 'L' is a mixture of Gaussians and number of components in the mixture of Gaussians is 2' with each component weight as P with a binary string of length '1' that encodes states of individual links, and reweighted particles spawned till time 't' with the particle filtering technique are grown by one step to compute each of the components of a vector of mixture weights of the mixture of Gaussians; continuing the process of segmenting on a remaining query trajectory with the end of a first segment as a new start position, and all particles currently at 't+1' are grown by one step and terminating the process of segmenting with a last segment consuming a time less than or equal to A; and adding the travel time consumed by each segment to get a total mean travel time of the query trajectory 

Specification
The specification dated 9/13/2021 is accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution (CPD), wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step, wherein at time 't', a link of the network of the arterial roads is represented by a state as congested (1) or uncongested (0) in a Dynamic Bayesian Network (DBN) model as a data-driven probabilistic model” in claim 1 and the similar limitations in claims 9 and 16, the wording is unclear and therefore indefinite because the use of the variables is unclear. It is unclear whether the values of 1 and 0 are being used to calculate the travel time or simply represent the travel state. It is also unclear whether “t” is referring to a particular time or just representing the time when the arterial roads’ congested states are represented. The limitation is interpreted to be: capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution (CPD) (NoisyOR CPD in claim 16), wherein the 
With respect to the limitation, “collecting real time information of trajectories of the one or more probe vehicles using the GPS technology and a data generator is fed with a road network containing links along with AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4Serial Number: 15/909,566Filing Date: March 01, 2018corresponding lengths and a neighborhood structure and fed with the transition probability structure governing congestion state transitions of individual links from time 't' to time 't+1” in claim 1 and the similar limitations in claims 9 and 16, the wording is unclear and therefore indefinite. It is unclear whether the use of the term “data generator” is intended to refer to a specific structure or simply a process of generating data. Furthermore, the wording is unclear because it is unclear whether the “neighborhood structure” is the same neighborhood structure of the earlier limitations. Furthermore, the wording is unclear because “the transition probability structure” lacks antecedent basis. Furthermore, it is unclear what it meant my the time “t+1”. Is this just referring to a next time step or is a time period (for example 1second) added to an original time? The limitation is interpreted to be: collecting real time information of trajectories of the one or more probe vehicles using the GPS technology and generating synthetic data based on a road network containing links along with AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4Serial Number: 15/909,566Filing Date: March 01, 2018corresponding lengths, the neighborhood structure, and the transition conditional probability distribution (CPD) (NoisyOR CPD in claim 16) governing congestion state transitions of individual links at each time step. 
With respect to the limitation, “predicting the travel time of the vehicle on the trajectory consisting of the one or more links of the unbounded length within the network of the arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data-driven probabilistic model and a particle filtering technique, wherein the one or more learnt parameters of the transition CPD and an observation CPD are used for predicting travel time 
	With respect to the limitation, “segmenting the query trajectory of the vehicle starting from its beginning in such a way that an expected travel time of every segment except last segment is exactly [Symbol font/0x44] units of time, wherein the  [Symbol font/0x44] -units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another, wherein an end point of the query trajectory coincides with an end of the link 'i' and for a sub-path 'L' of length '1', a travel time distribution along 'L' 
	With respect to the limitation, “continuing the process of segmenting on a remaining query trajectory with the end of a first segment as a new start position, and all particles currently at 't+1' are grown by one step and terminating the process of segmenting with a last segment consuming a time less than or equal to A” in claim 1 and the similar limitations in claims 9 and 16, the wording is unclear and therefore indefinite because earlier in the claim limitations it was stated that every segment except 
	With respect to the limitation, “adding the travel time consumed by each segment to get a total mean travel time of the query trajectory of the vehicle on the trajectory” in claim 1 and the similar limitations in claims 9 and 16, the wording is unclear and therefore indefinite because the difference between the “query trajectory” and the “trajectory” is unclear. The limitation is interpreted to be: adding the travel time consumed by each segment to get a total mean travel time the vehicle is expected to travel along the trajectory. 
Claims 2-5, 7, 12-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 9 and 16, and for failing to cure the deficiencies listed above. 

Allowable Subject Matter
Claims 1-5, 7, 9, 12-14 and 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art Holfeitner (Non-Patent Literature, “Arterial travel time forecast with streaming data: A hybrid approach of flow modeling and machine learning”) discloses collecting information of trajectories of one or more probe vehicles as they ply around a network of arterial roads, collecting information of neighborhood structure including downstream links and upstream links, capturing spatio-temporal dependencies and representing links as congested or uncongested. Furthermore, Holfeitner discloses learning parameters based on the collected information of the probe vehicles, the 
The prior art Okude et al. (US 2006/0287818 A1) discloses that travel time prediction can include segmenting a trajectory from its beginning in such a way that every segment except the last is a set amount of time and adding the travel time consumed by each segment to get the travel time prediction. 
The prior art Holfeitner (Non-Patent Literature, “Arterial travel time forecast with streaming data: A hybrid approach of flow modeling and machine learning”) and Okude et al. (US 2006/0287818 A1) fail to teach the specific details of the travel time prediction, as interpreted in the 35 U.S.C. 112(b) section above, including using parameters of both a conditional probability distribution and a transition probability distribution to predict the travel time by segmenting the trajectory into units of time and  determining a travel time distribution as a mixture of Gaussians where the number of components in the mixture of Gaussians is based on the length of the trajectory and each component’s probability weight is based on the congestion state of the individual link. In particular, the prior art does not disclose performing these steps and adding the travel time consumed by each segment to get a total mean travel time as the predicted travel time. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619